


110 HR 2644 IH: Medicare Marriage and Family Therapist

U.S. House of Representatives
2007-06-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2644
		IN THE HOUSE OF REPRESENTATIVES
		
			June 11, 2007
			Mr. Jefferson
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committee on
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend title XVIII of the Social Security Act to
		  provide for coverage of marriage and family therapist services under Medicare
		  part B, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Medicare Marriage and Family Therapist
			 Services Improvement Act.
		2.Coverage of
			 marriage and family therapist services under Medicare part B
			(a)Coverage of
			 servicesSection 1861(s)(2) of the Social Security Act (42 U.S.C.
			 1395x(s)(2)) is amended—
				(1)in subparagraph
			 (Z), by striking and at the end;
				(2)in
			 subparagraph (AA), by adding at the end and; and
				(3)by adding at the
			 end the following new subparagraph:
					
						(BB)marriage and
				family therapist services (as defined in subsection
				(ccc)(1));
						.
				(b)DefinitionSection
			 1861 of such Act (42 U.S.C. 1395x) is amended by adding at the end the
			 following new subsection:
				
					(ccc)Marriage and
				family therapist services(1)The term marriage
				and family therapist services means services performed by a marriage and
				family therapist (as defined in paragraph (2)) for the diagnosis and treatment
				of mental illnesses, which the marriage and family therapist is legally
				authorized to perform under State law (or the State regulatory mechanism
				provided by State law) of the State in which such services are performed, as
				would otherwise be covered if furnished by a physician or as an incident to a
				physician’s professional service, but only if no facility or other provider
				charges or is paid any amounts with respect to the furnishing of such
				services.
						(2)The term marriage and family
				therapist means an individual who—
							(A)possesses a master’s or doctoral
				degree which qualifies for licensure or certification as a marriage and family
				therapist pursuant to State law;
							(B)after obtaining such degree has
				performed at least two years of clinical supervised experience in marriage and
				family therapy; and
							(C)in the case of an individual
				performing services in a State that provides for licensure or certification of
				marriage or family therapists, is licensed or certified as a marriage and
				family therapist in such
				State.
							.
			(c)Provision for
			 payment under part BSection 1832(a)(2)(B) of such Act (42 U.S.C.
			 1395k(a)(2)(B)) is amended by adding at the end the following new
			 clause:
				
					(v)marriage and family therapist
				services;
					.
			(d)Amount of
			 paymentSection 1833(a)(1) of such Act (42 U.S.C. 13951(a)(1)) is
			 amended—
				(1)by striking
			 and (V) and inserting (V); and
				(2)by inserting
			 before the semicolon at the end the following: , and (W) with respect to
			 marriage and family therapist services under section 1861(s)(2)(BB), the
			 amounts paid shall be 90 percent of the lesser of the actual charge for the
			 services or 85 percent of the amount determined for payment of a psychologist
			 under clause (L).
				(e)Exclusion of
			 marriage and family therapist services from skilled nursing facility
			 prospective payment systemSection 1888(e)(2)(A)(ii) of such Act
			 (42 U.S.C. 1395yy(e)(2)(A)(ii)) is amended by inserting marriage and
			 family therapist services, after qualified psychologist
			 services,.
			(f)Inclusion of
			 marriage and family therapists as practitioners for assignment of
			 claimsSection 1842(b)(18)(C) of such Act (42 U.S.C.
			 1395u(b)(18)(C)) is amended by adding at the end the following new
			 clause:
				
					(vii)A
				marriage and family therapist (as defined in section
				1861(ccc)(2)).
					.
			3.Coverage of
			 marriage and family therapist services provided in certain settings
			(a)Rural health
			 clinicsSection 1861(aa)(1)(B) of the Social Security Act (42
			 U.S.C. 1395x(aa)(1)(B)) is amended by inserting , by a marriage and
			 family therapist (as defined in subsection (ccc)(2)), after by a
			 clinical psychologist (as defined by the Secretary).
			(b)Hospice
			 programsSection 1861(dd)(2)(B)(i)(III) of such Act (42 U.S.C.
			 1395x(dd)(2)(B)(i)(III)) is amended by inserting or marriage and family
			 therapist (as defined in subsection (ccc)(2)) after social
			 worker.
			4.Authorization of
			 marriage and family therapists to develop discharge plans for post-hospital
			 servicesSection
			 1861(ee)(2)(G) of the Social Security Act (42 U.S.C. 1395x(ee)(2)(G)) is
			 amended by inserting marriage and family therapist (as defined in
			 subsection (ccc)(2)), after social worker,.
		5.Effective
			 dateThe amendments made by
			 this Act apply with respect to services furnished on or after November 1,
			 2007.
		
